DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation of “a shaft” as part of intended use for the inner ring of a fixing apparatus in lines 2-3. However, claim 1 goes on to further recite that the inner ring and the outer ring “are both configured to abut a mounting part in an axial direction of the shaft” in lines 6-7. The language of the claim fails to set forth well-defined boundaries of the claimed invention due to the limitation of the fixing apparatus being dependent upon a positively recited feature of the shaft (i.e. the axial direction of the shaft). It is therefore unclear from the claim as to whether Applicant is intending to claim the subcombination of the fixing apparatus, or the combination of the fixing apparatus and the shaft, due to the limitation of the fixing apparatus being dependent upon claimed detail(s) of the shaft. For the purpose of this action, Examiner has interpreted the claim as being directed to the subcomination of the fixing apparatus, given the preamble of the claim.  Claims 2-7 depend from claim 1 and are likewise rejected as being indefinite.  Examiner also notes that claim 2 also recites the positively recited feature of the axial direction and that claim 6 positively recites “the shaft”. 
Claim 6 recites that the two separated parts of the inner ring are spaced apart “to form a gap which allows the inner ring to deform in the circumferential direction”. However, claim 1 already requires that the inner ring is configured to deform in a circumferential direction via a plurality of grooves. It is therefore unclear from the claim if the gap is intended to further limit the plurality of grooves, or if a gap is provided in addition to the plurality of grooves and would allow for the inner ring to deform in a circumferential direction due to the plurality of grooves and the gap.
Claim 8 recites the limitation of “a shaft” as part of intended use for the inner ring of a fixing apparatus in lines 2-3. However, claim 8 goes on to further recite that the inner ring has “an inner diameter originally larger than an outer diameter of the shaft” in lines 6-7 and that the inner ring and the outer ring “are both configured to abut a mounting part in an axial direction of the shaft” in line 9. The language of the claim fails to set forth well-defined boundaries of the claimed invention due to the limitations of the of the fixing apparatus being dependent upon positively recited features of the shaft (i.e. the outer diameter of the shaft and the axial direction of the shaft). It is therefore unclear from the claim as to whether Applicant is intending to claim the subcombination of the fixing apparatus, or the combination of the fixing apparatus and the shaft, due to the limitation of the fixing apparatus being dependent upon claimed detail(s) of the shaft. For the purpose of this action, Examiner has interpreted the claim as being directed to the subcomination of the fixing apparatus, given the preamble of the claim. Claim 9-13 depend from claim 8 and are likewise rejected as being indefinite.  Examiner also notes that claim 9 also recites the positively recited feature of the axial direction and that claim 13 positively recites “the shaft”.
Claim 11 recites the limitation “wherein the inner ring defines at least one groove which allows the inner ring to deform in a circumferential direction”. Claim 8 already requires that the inner ring “defines a plurality of grooves… which allow the inner ring to deform in a circumferential direction”. It is unclear from the claim as to whether Applicant is intending to define a new groove in addition to the plurality of grooves, if Applicant is intending to further limit the plurality of grooves in some manner, or if claim 11 is intended to be canceled.
Claim 12 recites “the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring”. Claim 8 already requires that the inner ring “defines a plurality of grooves extending from one end surface to another end surface of the inner ring”. It is unclear from the claim as to whether Applicant is intended to define a different plurality of grooves, if Applicant is intending to further limit the plurality of grooves of claim 8, or if Applicant intended to remove the limitation from the claim.
Claim 13 recites that the two separated parts of the inner ring are spaced apart “to form a gap which allows the inner ring to deform in the circumferential direction”. However, claim 8 already requires that the inner ring is configured to deform in a circumferential direction via a plurality of grooves. It is therefore unclear from the claim if the gap is intended to further limit the plurality of grooves, or if a gap is provided in addition to the plurality of grooves and would allow for the inner ring to deform in a circumferential direction due to the plurality of grooves and the gap.
Claim 16 recites the limitation “wherein the inner ring defines at least one groove which allows the inner ring to deform in a circumferential direction”. Claim 14 already requires that the inner ring “defines a plurality of grooves… which allow the inner ring to deform in a circumferential direction”. It is unclear from the claim as to whether Applicant is intending to define a new groove in addition to the plurality of grooves, if Applicant is intending to further limit the plurality of grooves in some manner, or if claim 16 is intended to be canceled.
Claim 17 recites “the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring”. Claim 14 already requires that the inner ring “defines a plurality of grooves extending from one end surface to another end surface of the inner ring”. It is unclear from the claim as to whether Applicant is intended to define a different plurality of grooves, if Applicant is intending to further limit the plurality of grooves of claim 14, or if Applicant intended to remove the limitation from the claim.
Claim 18 recites that the two separated parts of the inner ring are spaced apart “to form a gap which allows the inner ring to deform in the circumferential direction”. However, claim 14 already requires that the inner ring is configured to deform in a circumferential direction via a plurality of grooves. It is therefore unclear from the claim if the gap is intended to further limit the plurality of grooves, or if a gap is provided in addition to the plurality of grooves and would allow for the inner ring to deform in a circumferential direction due to the plurality of grooves and the gap.
	Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6, 11-13 and 16-18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 6 recites “which allows the inner ring to deform in the circumferential direction”. Claim 1, from which claim 6 depends, already requires that the inner ring be allowed to deform in a circumferential direction via the plurality of grooves.  Accordingly, claim 6 fails to further limit claim 1.
Claim 11 recites “wherein the inner ring defines at least one groove which allows the inner ring to deform in a circumferential direction”. Claim 8, from which claim 11 depends, already requires that the inner ring “defines a plurality of grooves… which allow the inner ring to deform in a circumferential direction”.  Accordingly, claim 11 fails to further limit claim 8.
Claim 12 recites “the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring”. Claim 8, from which claim 12 depends, already requires that the inner ring “defines a plurality of grooves extending from one end surface to another end surface of the inner ring”.  Accordingly, claim 12 fails to further limit claim 8.
Claim 13 recites “which allows the inner ring to deform in the circumferential direction”. Claim 8, from which claim 13 depends, already requires that the inner ring be allowed to deform in a circumferential direction via the plurality of grooves.  Accordingly, claim 13 fails to further limit claim 8.
Claim 16 recites “wherein the inner ring defines at least one groove which allows the inner ring to deform in a circumferential direction”. Claim 14, from which claim 16 depends, already requires that the inner ring “defines a plurality of grooves… which allow the inner ring to deform in a circumferential direction”.  Accordingly, claim 16 fails to further limit claim 14.
Claim 17 recites “the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring”. Claim 14, from which claim 17 depends, already requires that the inner ring “defines a plurality of grooves extending from one end surface to another end surface of the inner ring”.  Accordingly, claim 17 fails to further limit claim 14.
Claim 18 recites “which allows the inner ring to deform in the circumferential direction”. Claim 14, from which claim 18 depends, already requires that the inner ring be allowed to deform in a circumferential direction via the plurality of grooves.  Accordingly, claim 18 fails to further limit claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 8, 9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al. (JP-2005042832A; hereinafter Kondo) in view of Renault (FR-652278A).
Regarding claim 1 as best understood by Examiner, Kondo discloses a fixing apparatus (see embodiment of Fig. 1-3) comprising:
	an inner ring (20) having an outer tapered surface (22), the inner ring configured to be sleeved on a shaft (it can be seen in the figures the inner ring is configured to be sleeved on shaft 12); and
	an outer ring (30) having an inner tapered surface (32), the inner tapered surface configured to fit the outer tapered surface of the inner ring (as seen in the figures),
	wherein the inner ring and the outer ring are both configured to abut a mounting part in an axial direction of the shaft (mounting part 14; see face ‘A’ of the mounting part in Annotated Fig. 1 below which the inner and outer rings are configured to abut),
	wherein the outer ring is configured to be detachably fixed to the mounting part (via screws 40),
	wherein the inner ring defines a groove (23) extending from one end surface to another end surface of the inner ring (as seen in Fig. 3), which allows the inner ring to deform in a circumferential direction (as the groove extends entirely through the inner ring, it is capable of allowing the inner ring to deform in a circumferential direction), and
	wherein the inner ring is squeezed by the outer ring to grip the shaft in a radial direction when the outer ring is fixed to the mounting part (paragraphs [0014]-[0015] state that a surface pressure is generated between the inner ring and shaft when the outer ring is fastened to the mounting part due to the wedging of the tapered surfaces of the inner and outer rings; i.e. the inner ring is squeezed by the outer ring to grip the shaft in a radial direction when the outer ring is fixed to the mounting part).

    PNG
    media_image1.png
    325
    389
    media_image1.png
    Greyscale

Annotated Figure 1
	Kondo does not explicitly disclose wherein the inner ring defines a plurality of grooves extending from one end surface to another end surface of the inner ring.
	Renault (Fig. 1-2) teaches a similar fixing apparatus having an inner ring (formed via segments 7) surrounding a shaft (4), wherein the inner ring has a plurality of grooves (see grooves ‘B’ separating the segments in Annotated Fig. 2 below) extending from one end surface to another end surface of an inner ring (as seen in the figures), wherein the segments of the inner ring allow the inner ring to be tightly secured between the shaft and inner walls of the recess (2) that they are housed within (see lines 39-43 of the translated description).
	


    PNG
    media_image2.png
    202
    267
    media_image2.png
    Greyscale

Figure 2
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Renault, to have the inner ring have a plurality of grooves extending from one end surface to another end surface of the inner, as such would allow for the inner ring to be more secure between the shaft and walls of the outer ring. Furthermore, the plurality of grooves would be capable of allowing for the inner ring to deform in a circumferential direction.
Regarding claim 2, the combination of Kondo and Renault discloses wherein the fixing apparatus comprises a screw (40) configured to fix the outer ring to the mounting part in the axial direction (as seen in the figures).
Regarding claim 3, the combination of Kondo and Renault do not explicitly disclose wherein the inner ring comprises plastic material, however, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo to have the inner ring comprise plastic material, as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 6 as best understood by Examiner, the combination of Kondo and Renault discloses wherein the inner ring comprises two separated parts, and 
wherein, when the two separated parts are sleeved on the shaft, the two separated parts are spaced apart in a circumferential direction to form a gap which allows the inner ring to deform in the circumferential direction (as Renault has been used to teach a plurality of grooves on the inner ring of Kondo, the inner ring now comprises two separate parts which are configured to be sleeved on the shaft and wherein the grooves serve as gaps separating the separated parts and allow for the inner ring to deform in the circumferential direction).
Regarding claim 8 as best understood by Examiner, Kondo discloses a fixing apparatus (see embodiment of Fig. 1-3) comprising:
	an inner ring (20) having an outer tapered surface (22), the inner ring configured to be sleeved on a shaft (it can be seen in the figures that the inner ring is configured to be sleeved on shaft 12); and
	an outer ring (30) having an inner tapered surface (32), the inner tapered surface configured to fit the outer tapered surface of the inner ring (as seen in the figures),
	wherein the inner ring has an inner diameter originally larger than an outer diameter of the shaft (as the inner ring is configured to be sleeved onto the shaft, it must have an inner diameter larger than an outer diameter of the shaft in order to be able to fit onto the shaft),
	wherein, when the outer ring is moved towards a mounting part (14) and both the inner ring and the outer ring abut the mounting part in an axial direction of the shaft, the inner tapered surface of the outer ring squeezes the outer tapered surface of the inner ring to make the inner ring compress and grip the shaft (paragraphs [0014]-[0015] state that a surface pressure is generated between the inner ring and shaft when the outer ring is fastened to the mounting part due to the wedging of the tapered surfaces of the inner and outer rings; i.e. when the outer ring is moved towards the mounting part and both the inner ring and the outer ring abut the mounting part in an axial direction of the shaft, the inner tapered surface of the outer ring squeezes the outer tapered surface of the inner ring to make the inner ring compress and grip the shaft),
	wherein the inner ring defines a groove (23) extending from one end surface to another end surface of the inner ring (as seen in Fig. 3), which allows the inner ring to deform in a circumferential direction (as the groove extends entirely through the inner ring, it is capable of allowing the inner ring to deform in a circumferential direction), and
	wherein the outer ring is detachably fixed to the mounting part (via screws 40).
	Kondo does not explicitly disclose wherein the inner ring defines a plurality of grooves extending from one end surface to another end surface of the inner ring.
Renault (Fig. 1-2) teaches a similar fixing apparatus having an inner ring (formed via segments 7) surrounding a shaft (4), wherein the inner ring has a plurality of grooves (see grooves ‘B’ separating the segments in Annotated Fig. 2 below) extending from one end surface to another end surface of an inner ring (as seen in the figures), wherein the segments of the inner ring allow the inner ring to be tightly secured between the shaft and inner walls of the recess (2) that they are housed within (see lines 39-43 of the translated description).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Renault, to have the inner ring have a plurality of grooves extending from one end surface to another end surface of the inner, as such would allow for the inner ring to be more secure between the shaft and walls of the outer ring. Furthermore, the plurality of grooves would be capable of allowing for the inner ring to deform in a circumferential direction.
Regarding claim 9, the combination of Kondo and Renault discloses wherein the fixing apparatus comprises a screw (40) configured to fix the outer ring to the mounting part in the axial direction (as seen in the figures).
Regarding claim 11 as best understood by Examiner, the combination of Kondo and Renault discloses wherein the inner ring defines at least one groove which allows the inner ring to deform in a circumferential direction (the inner ring has a plurality of grooves which are capable of allowing the inner ring to deform in a circumferential direction, as has been taught in claim 8).
Regarding claim 12 as best understood by Examiner, the combination of Kondo and Renault discloses wherein the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring such that the inner ring has a gear-shaped configuration (the inner ring has a plurality of grooves which extend from one end surface to another end surface, as has been taught in claim 8, and the grooves resemble recessed splines, such that the inner ring resembles a gear-shape).
Regarding claim 13 as best understood by Examiner, the combination of Kondo and Renault discloses wherein the inner ring comprises two separated parts, and
wherein, when the two separated parts are sleeved on the shaft, the two separated parts are spaced apart in a circumferential direction to form a gap which allows the inner ring to deform in the circumferential direction (as Renault has been used to teach a plurality of grooves on the inner ring of Kondo, the inner ring now comprises two separate parts which are configured to be sleeved on the shaft and wherein the grooves serve as gaps separating the separated parts and allow for the inner ring to deform in the circumferential direction).

Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo in view of Renault as applied to claims 1 and 8 above, respectively, and further in view of Schlafi et al. (US 8,267,974; hereinafter Schlafi).
Regarding claim 7, Kondo nor Renault explicitly disclose wherein the outer tapered surface of the inner ring and the inner tapered surface of the outer ring are each threaded surfaces, and wherein threading of the outer tapered threaded surface corresponds to threading of the inner tapered threaded surface.
Schlafi teaches a similar fixing apparatus (Fig. 1-4) having an inner ring (3) with a threaded, outer tapered surface (tapered surface 5 has threads 6), which corresponds to a threaded, inner tapered surface (tapered bore 13 has threads) of an outer ring (11; as seen in the figures), thereby securing the inner and outer rings together when they are sleeved on a shaft (2).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Schlafi, to have both the outer tapered surface of the inner ring and the inner tapered surface of the outer ring have corresponding threaded surfaces, as a means to secure the inner and outer rings together when they are sleeved on the shaft.
Regarding claim 10, Kondo nor Renault explicitly disclose wherein the outer tapered surface of the inner ring and the inner tapered surface of the outer ring are each threaded surfaces, and wherein threading of the outer tapered threaded surface corresponds to threading of the inner tapered threaded surface.
Schlafi teaches a similar fixing apparatus (Fig. 1-4) having an inner ring (3) with a threaded, outer tapered surface (tapered surface 5 has threads 6), which corresponds to a threaded, inner tapered surface (tapered bore 13 has threads) of an outer ring (11; as seen in the figures), thereby securing the inner and outer rings together when they are sleeved on a shaft (2).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kondo with the teachings of Schlafi, to have both the outer tapered surface of the inner ring and the inner tapered surface of the outer ring have corresponding threaded surfaces, as a means to secure the inner and outer rings together when they are sleeved on the shaft.

Claims 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher (US 2016/0193735) in view of Kondo and Renault.
Regarding claim 14, Krumbacher discloses an actuator (comprising 13, 14) of a robot (1) comprising a shaft (21), a mounting part (comprising 22 and 24) and a fixing apparatus (comprising screws 26 and outer ring ‘C’ seen in Annotated Fig. 3 below) configured to fix the shaft to the mounting part (portion 21b of the shaft extends through the opening of the outer ring, as seen in the figures, and is fixed to the mounting part via screws 26), wherein the fixing apparatus comprises:
an outer ring (see ‘C’ in Annotated Fig. 3 below);
wherein the outer ring abuts the mounting part in an axial direction of the shaft (as seen in the figures), and
wherein the outer ring is detachably fixed to the mounting part (via screws 26).

    PNG
    media_image3.png
    332
    271
    media_image3.png
    Greyscale

Figure 3
Krumbacher does not explicitly disclose wherein the fixing apparatus comprises an inner ring having an outer tapered surface, wherein the inner ring is sleeved on the shaft, wherein the outer ring has an inner tapered surface, wherein the inner tapered surface fits the outer tapered surface of the inner ring, wherein the inner ring abuts the mounting part in an axial direction of the shaft, wherein the inner ring defines a plurality of grooves extending from one end surface to another end surface of the inner ring, which allow the inner ring to deform in a circumferential direction, and wherein the inner ring is squeezed by the outer ring to grip the shaft in a radial direction.
	Kondo teaches a known means to fasten a shaft and a rotating body (see [0001]), via a similar fixing apparatus (see embodiment of Fig. 1-3), which fixes a shaft (12) to a mounting part (14), wherein the fixing apparatus comprises an inner ring (20) with an outer tapered surface (22) that is sleeved on the shaft (as seen in the figures), an outer ring (30) with an inner tapered surface (32), wherein the inner tapered surface fits the outer tapered surface of the inner ring (as seen in the figures), wherein the inner ring abuts the mounting part in an axial direction of the shaft (see the face ‘A’ of the mounting part in Annotated Fig. 1 which the inner ring abuts), wherein the inner ring defines a groove (23) extending from one end surface to another end surface of the inner ring (as seen in Fig. 3), which allows the inner ring to deform in a circumferential direction (as the groove extends entirely through the inner ring, it is capable of allowing the inner ring to deform in a circumferential direction), and wherein the inner ring is squeezed by the outer ring to grip the shaft in a radial direction ([0014]-[0015] states a surface pressure is generated between the inner ring and shaft when the outer ring is fastened to the mounting part due to the wedging of the tapered surfaces of the inner and outer rings; i.e. the inner ring is squeezed by the outer ring to grip the shaft in a radial direction when the outer ring is fixed to the mounting part).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher with the teachings of Kondo, to have the fixing apparatus comprise an inner ring having an outer tapered surface that is sleeved on the shaft, an inner tapered surface on the outer ring which fits the inner tapered surface, the inner ring abutting the mounting part in an axial direction of the shaft, a groove extending from one end surface to another end surface of the inner ring, which allows for the inner ring to deform in a circumferential direction, and the inner ring being squeezed by the outer ring to grip the shaft in a radial direction, as a known means to fasten the shaft to the rotating body (10 of Krumbacher; [0038] states the body is rotatable).
Renault (Fig. 1-2) teaches a similar fixing apparatus having an inner ring (formed via segments 7) surrounding a shaft (4), wherein the inner ring has a plurality of grooves (see grooves ‘B’ separating the segments in Annotated Fig. 2 below) extending from one end surface to another end surface of an inner ring (as seen in the figures), wherein the segments of the inner ring allow the inner ring to be tightly secured between the shaft and inner walls of the recess (2) that they are housed within (see lines 39-43 of the translated description).
	It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher with the teachings of Renault, to have the inner ring have a plurality of grooves extending from one end surface to another end surface of the inner, as would allow for the inner ring to be more secure between the shaft and walls of the outer ring. Furthermore, the plurality of grooves would be capable of allowing for the inner ring to deform in a circumferential direction.
Regarding claim 15, the combination of Krumbacher, Kondo, and Renault disclose wherein the fixing apparatus comprises a screw (26) which fixes the outer ring to the mounting part in the axial direction (as seen in the figures).
Regarding claim 16 as best understood by Examiner, the combination of Krumbacher, Kondo, and Renault disclose wherein the inner ring defines at least one groove which allows the inner ring to deform in a circumferential direction (the inner ring has a plurality of grooves which are capable of allowing the inner ring to deform in a circumferential direction, as has been taught in claim 14).
Regarding claim 17 as best understood by Examiner, the combination of Krumbacher, Kondo, and Renault disclose wherein the at least one groove comprises a plurality of grooves extending from one end surface to another end surface of the inner ring such that the inner ring has a gear-shaped configuration (the inner ring has a plurality of grooves which extend from one end surface to another end surface, as has been taught in claim 14, and the grooves resemble recessed splines, such that the inner ring resemble a gear-shape).
Regarding claim 18 as best understood by Examiner, the combination of Krumbacher, Kondo, and Renault disclose wherein the inner ring comprises two separated parts, and
wherein the two separated parts are cooperatively sleeved on the shaft and spaced apart in a circumferential direction to form a gap which allows the inner ring to deform in the circumferential direction (as Kondo and Renault teach of an inner ring with a plurality of grooves in claim 14, the inner ring now comprises two separate parts which are configured to be cooperatively sleeved on the shaft and wherein the grooves serve as gaps separating the separated parts and allow for the inner ring to deform in the circumferential direction).
Regarding claim 20, the combination of Krumbacher, Kondo, and Renault disclose wherein the actuator further comprises an enclosure (15), wherein the mounting part is an end cover (it can be seen in the figures that 24b of 24 of the mounting part covers and end of the enclosure), and the shaft is fixedly connected to the enclosure through the fixing apparatus (as the shaft is fixedly connected to 22 of the mounting part via the fixing apparatus, and 24 of the mounting part is fixedly connected to the enclosure via screws 25, the shaft is therefore fixedly connected to the enclosure through the fixing apparatus).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Krumbacher in view of Kondo and Renault as applied to claim 14 above, and further in view of Schlafi.
Regarding claim 19, neither Krumbacher, Kondo, or Renault explicitly disclose wherein the outer tapered surface of the inner ring and the inner tapered surface of the outer ring are each threaded surfaces, and wherein threading of the outer threaded tapered surface corresponds to threaded of the inner tapered threaded surface.
Schlafi teaches a similar fixing apparatus (Fig. 1-4) having an inner ring (3) with a threaded, outer tapered surface (tapered surface 5 has threads 6), which corresponds to a threaded, inner tapered surface (tapered bore 13 has threads) of an outer ring (11; as seen in the figures), thereby securing the inner and outer rings together when they are sleeved on a shaft (2).
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Krumbacher with the teachings of Schlafi, to have both the outer tapered surface of the inner ring and the inner tapered surface of the outer ring have corresponding threaded surfaces, as a means to secure the inner and outer rings together when they are sleeved on the shaft.
Response to Arguments
The amendments to the claims filed June 13th, 2022 have been received.
The amendments do not overcome the prior rejections issued under 35 U.S.C. 112(b), as claims 1-13 still contain positively recited features of the shaft, as noted above. Also, note the new grounds of rejection under 35 U.S.C. 112(b) and 35 U.S.C. 112(d) issued in response to the amendments.
Regarding the prior art rejections issued in the prior action, Applicant’s amendments and arguments have been fully considered, but they are not persuasive and the amendments do not overcome the prior art.
As to claim 1, 8 and 14, Applicant argues that the prior art of Renault does not teach an inner ring that defines a plurality of grooves extending from one end surface to another end surface of the inner ring, which allow the inner ring to deform in a circumferential direction. Examiner respectfully disagrees.
Examiner disagrees.  As to claims 1, 8 and 14, Renault teaches a fixing apparatus, which comprises an inner ring surrounding a shaft (4), and the ring is formed into segments (see segments 7) that are separated by grooves (see ‘B’ in Annotated Fig. 2), which extend from one end surface to another end surface of the inner ring. The ring being separated into segments allows for the ring to be tightly secured between the shaft and inner walls of the recess (2) that the segments are housed within (see lines 39-43 of the translated description). Being that the inner ring is formed via segments separated by grooves, this would allow for an outer circumference of the ring to be deformable based upon the spacing apart of the segments via the grooves. This would function in the same manner as the embodiment of the inner ring that is seen within Fig. 5 of the instant application. 
As such, Examiner holds that Renault does teach and inner ring that defines a plurality of grooves extending from one end surface to another end surface of the inner ring, which allow the inner ring to deform in a circumferential direction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J BAYNES whose telephone number is (571)270-1852.  The examiner can normally be reached on M-F 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.J.B./Examiner, Art Unit 3678                                                                                                                                                   
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619